DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the application filed 04/26/2021.
 	
Claims 1-20 are presented for examination. Claims 1, 16, and 20 are independent Claims. 

Information Disclosure Statement


2. 	The Applicant’s Information Disclosure Statement filed 04/26/2021 has been received, entered into the record, and considered. 

Drawings



3.	The drawings filed 04/26/2021 are accepted by the examiner.


Claim Objections


4.	Claims 1 and 20 are objected to because of the following informalities: “a processor” (Claim 1, line 4 and Claim 20, line 4) should read “the processor”.


Appropriate correction is required.


Claim Rejections - 35 USC § 112
5.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The use of “executable” (Claims 1, 15, and 20) renders the claims indefinite because it is unclear whether the functions in the claims are actually performed.

Dependent claims 2-14 and 16-19 are rejected for fully incorporating the deficiencies of their base claims.

To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. §112 above are examined in anticipation of Applicant amending these claims so the claimed functions are executed by a computer.
Double Patenting


6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of Patent No. US 11023659.

 	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-19 of Patent No. US 11023659 contain every element of claims 1-20 and of the instant application and thus anticipate the claim of the instant application.  Claim of the instant application therefore are not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.  

anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


Current Application
US 11023659
1. A system to generate one or more style configuration files the system comprising: 


a library of style values for a top-level style, and 

a processor and software executable by a processor configured to: 

receive a request to generate one or more style configuration files where the one or more style configuration files needs a value for the top-level style, 






















form a subset of candidate values from the library of style values, 



generate one or more style configuration files including an actual value for the top-level style where the actual value is from the subset of candidate values.





a processor and software executed by the processor configured to: 

receive a request, including parameters or not including parameters, to generate one or more style configuration files, where the one or more style configuration files includes a value for a top-level style, where the value is from a library of values; if no parameters are included in the request, all values in the library are candidate values for producing the one or more style configuration files; and if one or more parameters are included in the request, the one or more parameters instruct the system to: limit candidate values to one or more values of the library, limit candidate values to the one or more values of one or more categories of the library, limit candidate values to the one or more values of one or more subcategories of the library, exclude one or more values of the library from becoming a candidate value, exclude the one or more values of one or more categories of the library from becoming a candidate value, exclude the one or more values of one or more subcategories of the library from becoming a 

wherein from the library of values a subset of candidate values is formed according to the parameters; 


and the subset of candidate values are distributed among the one or more style configuration files generated where the value for the at least one top-level style is randomly selected from the subset of candidate values. 



As to the remaining claims 2-20, they are also rejected under obvious type double patenting as stated in claim 1 above. 

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


a.	Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over White (US 20060174188) in view of Lomelin-Stoupignan et al. (US 20040168123). 

As to Claim 1:
White teaches (the Abstract) a system to generate one or more style configuration files the system comprising: 

a library of style values for a top-level style (Look and Feel (LAF) files … containing the style … The LAF file includes skin files indicating color and presentation elements and skeleton files indicating shapes, structure and organization … style hierarchies … the values specified are particular values (e.g. particular colors, numerical spacing values); paragraphs 0021-0030); and 

a processor and software executable by a processor configured to: 
receive a request to generate one or more style configuration files (generate a user interface for accepting modifications to portal styles and to render portal styles so as to enable users to more easily modify portal style configuration; paragraphs 0022 and 0023) where the one or more style configuration files needs a value for the top-level style (the style sheets and style hierarchies are stored together in Cascading Style Sheet (CSS) documents … a CSS document setting characteristics for the way text, backgrounds, graphics, and margins are set in a web page. The fields in this document could be used to set document design at varying levels within a hierarch … the values specified are particular values (e.g. particular colors, numerical spacing values) in alternate embodiments these values can be described relative to a value inherited from another style sheet; paragraphs 0026- 0029); and

form a subset of candidate values from the library of style values (the style sheets are presented as an expandable tree with style sheets related to a particular element presented under the style sheets for the parent element. For example, style sheets for pages within a book could be represented under the style sheet for the book; paragraphs 0030-0034 and Fig. 4).

White, however, does not explicitly teach the following additional limitation:

Lomelin-Stoupignan teaches generate one or more style configuration files including an actual value for the top-level style (a control may be capable of generating two or more different variations of a particular piece of content, and the configuration file may contain a parameter that indicates which of these different variations should be generated … Wire frame 300 divides a conceptual page of content into regions … the names are used in a view data structure to identify the wire frame and each of its slots; paragraphs 0046-0051) where the actual value is from the subset of candidate values (an example of pseudo-code that describes the function of control 400 … as a function named "Control_Footer" that generates and returns XHTML content … Control_Footer returns the XHTML code for a table that has a particular size and background color; paragraphs 0053 and 0054).It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify White with Lomelin-Stoupignan because it would have provided the enhanced capability for producing different variations of a piece of content based on parameters provided in the configuration file.
As to Claim 2:
White teaches the request includes a distribution parameter, and the distribution parameter is used to distribute the subset of candidate values across the one or more style configuration files, and return the one or more style configuration files (paragraphs 0027-0029). As to Claim 3:
White teaches the distribution parameter instructs to distribute the subset of candidate values across the one or more style configuration files by a percentage (paragraph 0029).As to Claim 4:
White teaches the request includes a parameter, the parameter determines which style values form the subset of candidate values, and return the one or more style configuration files (paragraphs 0027-0029).

As to Claim 5:
White teaches the library of style values has a category of style values for the top-level style (paragraphs 0021-0030), where the category has a set of style values (paragraph 0029), the parameter specifies the category (paragraph 0027), and the subset of candidate values includes the set of style values from the category, and return the one or more style configuration files (paragraphs 0027-0029).As to Claim 7:
White teaches a rendering engine that produces a design visual from the one or more style configuration files (paragraphs 0026-0031).As to Claim 8:
White teaches the design visual is an image (paragraphs 0025-0028).As to Claim 9:
White teaches observe a user interaction with the design visual (paragraphs 0019- 0024).As to Claim 10:
White teaches the user interaction is a time between two user interactions (paragraphs 0018-0021).
As to Claim 11:
White teaches the request includes a parameter, the parameter determines which style values form the subset of candidate values, generate the parameter based on the user interaction, and make a new request using the parameter (paragraphs 0027-0029). As to Claim 12:
White teaches using the one or more style configuration files to produce a final artifact (paragraphs 0023-0027). As to Claim 13:
White teaches using the one or more style configuration files to produce a final artifact (paragraphs 0023-0027). As to Claim 14:
White teaches the final artifact is a web page (the Abstract, paragraphs 0018 and 0019).

As to Claims 15-17:
Refer to the discussion of Claims 1-3 above, respectively, for rejections. Claims 15-17 are the same as Claims 1-3, except Claims 1-3 are system Claims and Claims 15-17 are process Claims. 


As to Claim 18:
White teaches rendering a design visual from one or more style configuration files, observing a user interaction with the design visual (paragraphs 0022- 0024), generating a parameter based on the user interaction (paragraph 0027), where the request includes the parameter, and the parameter determines which style values form the subset of candidate values, and making a new request using the parameter (paragraphs 0027-0029). As to Claim 19:
White teaches producing a final artifact using the one or more style configuration files (paragraphs 0023-0027).

As to Claim 20:
Refer to the discussion of Claims 1 and 18 for rejections.


b.	Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over White  in view of Lomelin-Stoupignan et al. and further in view of Apte et al. (US 20150379034).

As to Claim 6:
The combination of White and Lomelin-Stoupignan does not teach, Apte teaches the parameter specifies to exclude a style value from the subset of candidate values (paragraphs 0031 and 0063).



Conclusion


8.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

	Contact information


9.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (8:00 am – 5:30 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176